DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,983,248. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application 17/202,743 teaches a processor-implemented method for collecting weather data through incentivized flight, the method comprising: receiving a hotspot and a corresponding incentive, wherein the hotspot is a geolocation for collecting the weather data by a drone, wherein the drone comprises a geolocation sensor; and based on determining, using the geolocation sensor, that the drone reached the hotspot: receiving the weather data from the drone; and updating a scorecard with the corresponding incentive to the hotspot and claim 1 of U.S. Patent No. 10,983,248 teaches a processor-implemented method for collecting weather data through incentivized flight, the method comprising: receiving a hotspot and a corresponding incentive, wherein the hotspot is a geolocation for collecting the weather data by a drone, wherein the drone comprises a geolocation sensor; presenting the received hotspot and the corresponding incentive to a user; and based on determining, using the geolocation sensor, that the drone reached the hotspot: receiving the weather data from the drone; transmitting the weather data to a server; and updating a scorecard with the corresponding incentive to the hotspot.
Claim 2 of Application 17/202,743 and claim 2 of U.S. Patent No. 10,983,248 teaches wherein the drone further comprises: a weather sensor for collecting the weather data at the hotspot.
Claim 3 of Application 17/202,743 and claim 3 of U.S. Patent No. 10,983,248 teaches wherein the geolocation sensor is a Global Positioning System (GPS) transponder.
Claim 4 of Application 17/202,743 and claim 4 of U.S. Patent No. 10,983,248 teaches wherein the hotspot is a geolocation comprising a longitude, a latitude and an elevation.
Claim 5 of Application 17/202,743 and claim 5 of U.S. Patent No. 10,983,248 teaches further comprising determining whether the user accepted the received hotspot and the corresponding incentive.
Claim 6 of Application 17/202,743 and claim 6 of U.S. Patent No. 10,983,248 teaches wherein the determining whether the user accepted the received hotspot and the corresponding incentive is based on a change in distance between the geolocation of the drone and the received hotspot within a predetermined timeframe.
Claim 7 of Application 17/202,743 and claim 7 of U.S. Patent No. 10,983,248 teaches wherein determining that the drone reached the hotspot is based on whether the drone is in a predefined vicinity from the received hotspot at a specific timeframe.
Claim 8 of Application 17/202,743 teaches a computer system for collecting weather data through incentivized flight, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: receiving a hotspot and a corresponding incentive, wherein the hotspot is a geolocation for collecting the weather data by a drone, wherein the drone comprises a geolocation sensor; and based on determining, using the geolocation sensor, that the drone reached the hotspot: receiving the weather data from the drone; and updating a scorecard with the incentive corresponding to the hotspot and claim 8 of U.S. Patent No. 10,983,248 teaches a computer system for collecting weather data through incentivized flight, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: receiving a hotspot and a corresponding incentive, wherein the hotspot is a geolocation for collecting the weather data by a drone, wherein the drone comprises a geolocation sensor; presenting the received hotspot and the corresponding incentive to a user; and based on determining, using the geolocation sensor, that the drone reached the hotspot: receiving the weather data from the drone; transmitting the weather data to a server; and updating a scorecard with the incentive corresponding to the hotspot. 
Claim 9 of Application 17/202,743 and claim 9 of U.S. Patent No. 10,983,248 teaches wherein the drone further comprises: a weather sensor for collecting the weather data at the hotspot.
Claim 10 of Application 17/202,743 and claim 10 of U.S. Patent No. 10,983,248 teaches wherein the geolocation sensor is a Global Positioning System (GPS) transponder.
Claim 11 of Application 17/202,743 and claim 11 of U.S. Patent No. 10,983,248 teaches wherein the hotspot is a geolocation comprising a longitude, a latitude and an elevation.
Claim 12 of Application 17/202,743 and claim 12 of U.S. Patent No. 10,983,248 teaches further comprising determining whether the user accepted the received hotspot and the corresponding incentive.
Claim 13 of Application 17/202,743 and claim 13 of U.S. Patent No. 10,983,248 teaches wherein the determining whether the user accepted the received hotspot and the corresponding incentive is based on a change in distance between the geolocation of the drone and the received hotspot within a predetermined timeframe.
Claim 14 of Application 17/202,743 and claim 14 of U.S. Patent No. 10,983,248 teaches wherein determining that the drone reached the hotspot is based on whether the drone is in a predefined vicinity from the received hotspot at a specific timeframe.
Claim 15 of Application 17/202,743 teaches a computer program product for collecting weather data through incentivized flight, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: program instructions to receive a hotspot and a corresponding incentive, wherein the hotspot is a geolocation for collecting the weather data by a drone, wherein the drone comprises a geolocation sensor; and based on determining, using the geolocation sensor, the drone reached the hotspot: program instructions to receive the weather data from the drone; and program instructions to update a scorecard with the corresponding incentive to the hotspot and claim 15 of U.S. Patent No. 10,983,248 teaches a computer program product for collecting weather data through incentivized flight, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: program instructions to receive a hotspot and a corresponding incentive, wherein the hotspot is a geolocation for collecting the weather data by a drone, wherein the drone comprises a geolocation sensor; program instructions to present the received hotspot and the corresponding incentive to a user; and based on determining, using the geolocation sensor, the drone reached the hotspot: program instructions to receive the weather data from the drone; program instructions to transmit the weather data to a server; and program instructions to update a scorecard with the corresponding incentive to the hotspot.
Claim 16 of Application 17/202,743 and claim 16 of U.S. Patent No. 10,983,248 teaches wherein the drone further comprises: a weather sensor for collecting the weather data at the hotspot.
Claim 17 of Application 17/202,743 and claim 17 of U.S. Patent No. 10,983,248 teaches wherein the geolocation sensor is a Global Positioning System (GPS) transponder.
Claim 18 of Application 17/202,743 and claim 18 of U.S. Patent No. 10,983,248 teaches wherein the hotspot is a geolocation comprising a longitude, a latitude, and an elevation.
Claim 19 of Application 17/202,743 and claim 19 of U.S. Patent No. 10,983,248 teaches further comprising program instructions to determine whether the user accepted the received hotspot and the corresponding incentive.
Claim 20 of Application 17/202,743 and claim 20 of U.S. Patent No. 10,983,248 teaches wherein program instructions to determine whether the user accepted the received hotspot and the corresponding incentive is based on a change in distance between the geolocation of the drone and the received hotspot within a predetermined timeframe.

Allowable Subject Matter
Claims 1-20 are allowable upon overcoming the rejection under the nonstatutory double patenting.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in the Examiner’s opinion in regards to claims 1 & 8, Kirby (US 9952352 B2) teaches a processor-implemented method for collecting weather data through flight of a drone (Column 5, lines 15-59) which executes a weather model so as to process the analysis field and generate an initial weather forecast wherein the weather model is further configured to dynamically update the initial weather forecast by assimilating real-time data from the first and second weather data sources (Column 6, lines 41-50).  However, Kirby does not teach the computer system executing and the method steps of receiving a hotspot and a corresponding incentive, wherein the hotspot is a geolocation for collecting the weather data by a drone, wherein the drone comprises a geolocation sensor; and based on determining, using the geolocation sensor, that the drone reached the hotspot: receiving the weather data from the drone; and updating a scorecard with the corresponding incentive to the hotspot in combination with the remaining limitations of independent claims 1 & 8 upon overcoming the rejection under the nonstatutory double patenting.  The remaining claims are allowed due to their dependency.

As best understood in the Examiner’s opinion in the Examiner’s opinion in regards to claim 15, Kirby (US 9952352 B2) teaches a computer (12) for collecting weather data through flight of a drone (Column 5, lines 15-59 & Column 7, lines 19-35) which executes a weather model so as to process the analysis field and generate an initial weather forecast wherein the weather model is further configured to dynamically update the initial weather forecast by assimilating real-time data from the first and second weather data sources (Column 6, lines 41-50).  However, Kirby does not teach the computer program product for collecting weather data through incentivized flight, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: program instructions to receive a hotspot and a corresponding incentive, wherein the hotspot is a geolocation for collecting the weather data by a drone, wherein the drone comprises a geolocation sensor; and based on determining, using the geolocation sensor, the drone reached the hotspot: program instructions to receive the weather data from the drone; and program instructions to update a scorecard with the corresponding incentive to the hotspot in combination with the remaining limitations of independent claim 15 upon overcoming the rejection under the nonstatutory double patenting.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Obaidi (US 10908620 B2) – the present invention relates to the systems and methods provide a drone with access to the airborne fulfillment center by receiving a request for access to the airborne fulfillment center by a drone located within a geographical region that includes the airborne fulfillment center, and sending a request to the drone for virtual access credentials associated with the drone. Upon receiving the virtual access credentials from the drone, the systems and methods determine whether the virtual access credentials match virtual access credentials stored in a database of the authorization system, and when the virtual access credentials match access credentials stored in the database of the authorization system, send a request to the drone to provide physical access credentials.
Cantrell et al (US 10520953 B2) – the present invention relates to unmanned aerial task systems being provided that comprise multiple unmanned aerial vehicles (UAV) each comprising: a UAV control circuit; a motor; and a propulsion system coupled with the motor and configured to enable the respective UAVs to move themselves; and wherein a first UAV control circuit of a first UAV of the multiple UAVs is configured to access power level data corresponding to each of the multiple UAVs, and select a second UAV of the multiple UAVs based at least in part on a power level of the second UAV relative to a threshold power level corresponding to a first task to be performed and a predicted power usage by the second UAV while utilizing a first tool system temporarily cooperated with the second UAV in performing the first task.
Passe et al (US 10249202 B1) - The present disclosure relates generally to controlled-environment facilities, more particularly to drone vehicles with respect to controlled-environment facilities, and specifically to detection and interdiction of drones with respect to controlled-environment facilities.
Gern et al (US 9712971 B2) - The present invention relates generally to the field of wireless location, and more particularly to methods and systems for translating technology relevant addresses to user relevant addresses, and for translating less accurate location addresses to more accurate location addresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856